

EXHIBIT 10.1
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of the 8th day of September, 2006 (the “Effective Date”) between Foothills
Resources, Inc., a Nevada corporation (the “Company”), and TARH E&P Holdings,
L.P., a Texas limited partnership (“TARH”).
 
RECITALS:
 
WHEREAS, Foothills Texas, Inc., a Delaware corporation and a wholly owned
subsidiary of the Company (“Sub”), and TARH executed that certain Purchase and
Sale Agreement, dated as of June 21, 2006, (the “Purchase and Sale Agreement”),
whereby Sub has agreed to purchase (the “Acquisition”) from TARH all of TARH’s
right, title and interest in certain Properties (as defined in the Purchase and
Sale Agreement).
 
WHEREAS, the Acquisition is expected to close on or before September 30, 2006,
or at such other time and place as the parties to the Purchase and Sale
Agreement may agree (the “Closing Date”);
 
WHEREAS, as consideration for the purchase the Properties, Sub agreed in the
Purchase and Sale Agreement, among other consideration, to deliver to TARH
1,605,345 shares (the “Registrable Securities”) of the Company’s common stock,
par value $0.001 per share (the “Common Stock”);
 
WHEREAS, as a condition to the Purchase and Sale Agreement, the Company has
agreed to provide TARH with certain registration rights related to the
Registrable Securities that will be issued to TARH on the Closing Date on the
terms set forth herein; and
 
WHEREAS, pursuant to certain Subscription and Registration Rights Agreements
among the Company and the purchasers signatory thereto dated April 6, 2006 and
April 20, 2006, the Company is obligated to file a registration statement to
register for resale the securities (the “PPO Securities”) sold to investors in
the private placement offering consummated in connection with the Company’s
reverse merger transaction (the “Private Placement Offering”).
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:
 
1. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:
 
“Acquisition” shall have the meaning set forth in the Recitals.
 
“Agreement” shall have the meaning set forth in the introductory paragraph
hereto.
 


--------------------------------------------------------------------------------





 
“Approved Market” means the NASD Over-The-Counter Bulletin Board, the NASDAQ
National Market, the NASDAQ Capital Market, the New York Stock Exchange, Inc. or
the American Stock Exchange, Inc.
 
“Blackout Period” means, with respect to a registration, a period, in each case
commencing on the day immediately after the Company notifies TARH that it is
required, pursuant to Section 4(f), to suspend offers and sales of Registrable
Securities during which the Company, in the good faith judgment of its board of
directors, determines (because of the existence of, or in anticipation of, any
material acquisition, financing activity, or other transaction involving the
Company, or the unavailability for reasons beyond the Company’s control of any
required financial statements, disclosure of information which is in its best
interest not to publicly disclose, or any other event or condition of similar
significance to the Company) that the Registration and distribution of the
Registrable Securities to be covered by such Registration Statement, if any,
would be seriously detrimental to the Company and its stockholders and ending on
the earlier of (a) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material and (b) such time as the Company notifies TARH that the Company will no
longer delay such filing of the Registration Statement, but in no event for more
than ninety (90) days, recommence taking steps to make such Registration
Statement effective, or allow sales pursuant to such Registration Statement to
resume.
 
“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the Commission is required or authorized to close.
 
“Closing Date” shall have the meaning set forth in the Recitals.
 
“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.
 
“Common Stock” shall have the meaning set forth in the Recitals.
 
“Company” shall have the meaning set forth in the introductory paragraph hereto.
 
“Effective Date” shall have the meaning set forth in the introductory paragraph
hereto.
 
“Effectiveness Period” shall have the meaning set forth in Section 4(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
 
“Holder” means TARH or any of TARH’s respective successors and Permitted
Assignees who acquire rights in accordance with this Agreement with respect to
the Registrable Securities directly or indirectly from TARH or from any
Permitted Assignee.
 
“Permitted Assignee” means any of the partners or former partners of TARH as set
forth in Schedule 1 attached hereto, or an entity that is controlled by,
controls, or is under common control with TARH.
 

2

--------------------------------------------------------------------------------





 
“PPO Securities” shall have the meaning set forth in the Recitals.
 
“Private Placement Offering” shall have the meaning set forth in the Recitals.
 
“Purchase and Sale Agreement” shall have the meaning set forth in the Recitals.
 
“Registrable Securities” means the 1,605,345 shares of Common Stock issued to
TARH in connection with the Acquisition, and any shares of Common Stock issued
with respect to such shares of Common Stock pursuant to a stock split, stock
dividend or similar corporate event, but excluding (a) any Registrable
Securities that have been publicly sold or may be sold immediately without
registration under the Securities Act either pursuant to Rule 144 of the
Securities Act or otherwise, (b) any Registrable Securities sold by TARH in a
transaction pursuant to a registration statement filed under the Securities Act
or (c) any Registrable Securities that are at the time subject to an effective
registration statement under the Securities Act.
 
“Registration” means a registration of Common Stock effected by preparing and
filing a registration statement in compliance with the Securities Act, and the
declaration or ordering of the effectiveness of such registration statement. The
terms “Register” and “Registered” shall have corollary meanings to
“Registration” throughout this Agreement.
 
“Registration Filing Date” shall have the meaning set forth in Section 3(a).
 
“Registration Statement” means the registration statement that the Company is
required to file pursuant to this Agreement to Register the Registrable
Securities.
 
“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act.
 
“Rule 144A” means Rule 144A promulgated by the Commission under the Securities
Act.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.
 
“Sub” shall have the meaning set forth in the Recitals.
 
“TARH” shall have the meaning set forth in the introductory paragraph hereto.
 
“Trading Day” means any day on which the national securities exchange, the
NASDAQ Capital Market, the NASDAQ National Market, the NASD Over the Counter
Bulletin Board or such other securities market or quotation system, which at the
time constitutes the principal securities market for the Common Stock, is open
for general trading of securities.
 
2. Term. This Agreement shall continue in full force and effect until the later
of (i) a period of two years from the Effective Date, and (ii) until the Company
is no longer required hereunder to keep a Registration Statement with respect to
the Registrable Securities effective under the Securities Act, unless terminated
sooner hereunder. Notwithstanding the foregoing, the provisions of Sections 9,
10 and 11 shall survive any termination of this Agreement.
 

3

--------------------------------------------------------------------------------





 
3.  Mandatory and Piggy Back Registration.
 
(a) Mandatory Registration on Form SB-2. As promptly as reasonably practicable
after the Closing Date, but in any event not later than 90 days after the
Closing Date (the “Registration Filing Date”), the Company shall file with the
Commission a Registration Statement on Form SB-2, or other applicable form,
relating to the resale by the Holders of all of the Registrable Securities. In
the event that, as of the Registration Filing Date, the Company has not
undertaken an obligation to register some or all of the PPO Securities, the
Registration Filing Date shall be a date no later than 150 days following the
Company’s issuance of Registrable Securities to TARH. The Company shall use its
commercially reasonable best efforts to cause the Registration Statement filed
as to the Registrable Securities to be declared effective within 120 days after
the Registration Filing Date if such Registration Statement is not reviewed by
the Commission and within 150 days if the Commission reviews such Registration
Statement, in accordance with the provisions of Section 4 hereof. In addition to
the foregoing, the Company undertakes to use commercially reasonable efforts to
include the Registrable Securities in the registration statement registering the
PPO Securities.
 
(b) Obligation to Re-file or Supplement. If the Company should fail to maintain
the effectiveness of the Registration Statement registering for resale the
Registrable Securities during the Effectiveness Period, or upon the Company’s
provision of notice to the Holders of the happening of any event of the kind
described in Section 4(f) and/or the commencement of a Blackout Period, and such
Holder’s discontinuance, pursuant to Section 5, of the disposition of
Registrable Securities registered under such Registration Statement, the Company
shall use its commercially reasonable best efforts, as soon as reasonably
practicable but in no event later than sixty (60) days, to take all steps
necessary to cause a Registration Statement registering the Registrable
Securities to be filed with the Commission and become effective for the public
resale of the Registrable Securities by the Holders (and otherwise complying
with the provisions of this Agreement), and the Effectiveness Period shall be
extended for any such period during which such effectiveness was not maintained
and/or any period during which such Holder was required to discontinue such
disposition of Registrable Securities.
 

4

--------------------------------------------------------------------------------





 
(c) Piggyback Registration. If at any time any Registrable Securities are not
able to be resold pursuant to an effective registration statement, and the
Company proposes to register any of its Common Stock under the Securities Act,
whether as a result of an offering for its own account or the account of others
(but excluding any registrations to be effected on Forms S-4 or S-8 or other
applicable successor Forms), the Company shall, each such time, give to the
Holders twenty (20) days’ prior written notice of its intent to do so, and such
notice shall describe the proposed registration and shall offer such Holders the
opportunity to register such number of Registrable Securities as each such
Holder may request. Upon the written request of any Holder given to the Company
within twenty (20) days after the receipt of any such notice by the Company, the
Company shall include in such registration statement all or part of the
Registrable Securities of such Holder, to the extent requested to be registered.
If a registration pursuant to Section 3(c) hereof involves an underwritten
offering and the managing underwriter shall advise the Company in writing that,
in its opinion, the number of shares of Common Stock requested by the Holders to
be included in such registration is likely to affect materially and adversely
the success of the offering or the price that would be received for any shares
of Common Stock offered in such offering, then, notwithstanding anything in
Section 3(c) to the contrary, the Company shall only be required to include in
such registration, to the extent of the number of shares of Common Stock which
the Company is so advised can be sold in such offering, (i) first, the number of
shares of Common Stock requested to be included in such registration for the
account of any stockholders of the Company (including the Holders), pro rata
among such stockholders on the basis of the number of shares of Common Stock
that each of them has requested to be included in such registration, and (ii)
second, any shares of Common Stock proposed to be included in such registration
for the account of the Company. In connection with any offering involving an
underwriting of shares, the Company shall not be required under this Section
3(c) or otherwise to include the Registrable Securities of any Holder therein
unless such Holder accepts and agrees to the terms of the underwriting, which
shall be reasonable and customary, as agreed upon between the Company and the
underwriters selected by the Company.
 
4. Registration Procedures. The Company will keep each Holder reasonably advised
as to the filing and effectiveness of the Registration Statement. At its expense
with respect to the Registration Statement, the Company will:
 
(a) prepare and file with the Commission with respect to the Registrable
Securities, a Registration Statement on Form SB-2, or any other form for which
the Company then qualifies or which counsel for the Company shall deem
appropriate and which form shall be available for the sale of the Registrable
Securities in accordance with the intended methods of distribution thereof, and
use its commercially reasonable efforts to cause such Registration Statement to
become and remain effective for a period of two years or for such shorter period
ending on the earlier to occur of (i) the sale of all Registrable Securities and
(ii) the availability under Rule 144(k) for the Holder to sell the Registrable
Securities (in either case, the “Effectiveness Period”);
 
(b) if a Registration Statement is subject to review by the Commission, promptly
respond to all comments and diligently pursue resolution of any comments to the
satisfaction of the Commission;
 
(c) prepare and file with the Commission such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective during the Effectiveness
Period;
 
(d) furnish, without charge, to each Holder of Registrable Securities covered by
such Registration Statement (i) a reasonable number of copies of such
Registration Statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as such Holder
may reasonably request, (ii) such number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 under the Securities Act) as such Holders may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may require to consummate the
disposition of the Registrable Securities owned by such Holder, but only during
the Effectiveness Period;
 

5

--------------------------------------------------------------------------------





 
(e) use its commercially reasonable best efforts to Register or qualify such
Registration under such other applicable securities or blue sky laws of such
jurisdictions as any Holder of Registrable Securities covered by such
Registration Statement reasonably requests and as may be necessary for the
marketability of the Registrable Securities (such request to be made by the time
the applicable Registration Statement is deemed effective by the Commission) and
do any and all other acts and things necessary to enable such Holder to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Holder; provided, however, that the Company shall not be required
to (i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph, (ii) subject itself to
taxation in any such jurisdiction, or (iii) consent to general service of
process in any such jurisdiction; provided further, that the Company shall use
its reasonable best efforts to Register or qualify such Registration under the
applicable securities or blue sky laws of at least those jurisdictions where the
Company was Registered or qualified under such laws for the Registration of the
PPO Securities;
 
(f) as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Securities, the disposition of which requires delivery of
a prospectus relating thereto under the Securities Act, of the happening of any
event, which comes to the Company’s attention, that will after the occurrence of
such event cause the prospectus included in such Registration Statement, if not
amended or supplemented, to contain an untrue statement of a material fact or an
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading and the Company shall promptly
thereafter prepare and furnish to such Holder a supplement or amendment to such
prospectus (or prepare and file appropriate reports under the Exchange Act) so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus shall not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading, unless suspension of the use of such
prospectus otherwise is authorized herein or in the event of a Blackout Period,
in which case no supplement or amendment need be furnished (or Exchange Act
filing made) until the termination of such suspension or Blackout Period;
 
(g) comply, and continue to comply during the Effectiveness Period, in all
material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission with respect to the
disposition of all securities covered by such Registration Statement;
 
(h) as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Securities being offered or sold pursuant to the
Registration Statement of the issuance by the Commission of any stop order or
other suspension of effectiveness of the Registration Statement;
 
(i) use its best efforts to cause all the Registrable Securities covered by the
Registration Statement to be quoted on the NASD Over-The-Counter Bulletin Board
or such other principal securities market on which securities of the same class
or series issued by the Company are then listed or traded; and
 

6

--------------------------------------------------------------------------------





 
(j) provide a transfer agent and registrar, which may be a single entity, for
the shares of Common Stock at all times.
 
5. Suspension of Offers and Sales. Each Holder agrees that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 4(f) hereof or of the commencement of an Blackout Period, such Holder
shall discontinue the disposition of Registrable Securities included in the
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4(f) hereof or notice
of the end of the Blackout Period, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.
 
6. Registration Expenses. The Company shall pay all expenses in connection with
any Registration obligation provided herein, including, without limitation, all
Registration, filing, stock exchange fees, printing expenses, all fees and
expenses of complying with securities or blue sky laws, and the fees and
disbursements of counsel for the Company and of its independent accountants;
provided that, in any underwritten Registration, each party shall pay for its
own underwriting discounts and commissions, fees of brokers and similar industry
professionals and transfer taxes. Except as provided in this Section and Section
9, the Company shall not be responsible for the expenses of any attorney or
other advisor employed by a Holder.
 
7. Assignment of Rights. No Holder may assign its rights under this Agreement to
any party without the prior written consent of the Company; provided, however,
that a Holder may assign its rights under this Agreement without such consent to
a Permitted Assignee as long as (a) such transfer or assignment is effected in
accordance with applicable securities laws; (b) such transferee or assignee
agrees in writing to become subject to the terms of this Agreement; and (c) the
Company is given written notice by such Holder of such transfer or assignment,
stating the name and address of the transferee or assignee and identifying the
Registrable Securities with respect to which such rights are being transferred
or assigned.
 
8. Information by Holder. Holders included in any Registration shall furnish to
the Company such information as the Company may from time to time reasonable
request in writing regarding such Holders and the distribution proposed by such
Holders.
 

7

--------------------------------------------------------------------------------





 
9. Indemnification.
 
(a) In the event of the offer and sale of Registrable Securities under the
Securities Act, the Company shall, and hereby does, indemnify and hold harmless,
to the fullest extent permitted by law, each Holder, its members, directors,
officers, employees, partners and representatives, and each other person who
participates as an underwriter in the offering or sale of such securities, and
each other person, if any, who controls or is under common control with such
Holder or any such underwriter within the meaning of Section 15 of the
Securities Act, against all expenses, claims, losses, damages or liabilities (or
actions in respect thereof), including, without limitation, any of the foregoing
incurred in settlement of any litigation, commenced or threatened, arising out
of or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any registration statement, prospectus (including a free
writing prospectus as defined in Rule 405 of the Securities Act), offering
circular or other document, or any amendment or supplement thereto, incident to
any such registration, qualification or compliance, or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, or any violation (or alleged violation) by
the Company of the Securities Act, the Exchange Act, any state securities law or
any rule or regulation promulgated under any of the foregoing applicable to the
Company in connection with any such registration, qualification or compliance,
and the Company shall reimburse each such Holder, each of its officers,
directors, partners, members and stockholders and each person controlling such
Holder, each such underwriter and each person who controls any such underwriter,
for any legal and any other expenses reasonably incurred in connection with
investigating, preparing or defending any such claim, loss, damage, liability or
action, as such expenses are incurred; provided that the Company shall not be
liable in any such case to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon an untrue statement in or omission from any such registration
statement, prospectus (including a free writing prospectus as defined in Rule
405 of the Securities Act), offering circular or other document, or any
amendment or supplement thereto, in reliance upon and in conformity with written
information furnished to the Company through an instrument duly executed by or
on behalf of such Holder specifically stating that it is for use in the
preparation thereof. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of any Holder or any of its
members, directors, officers, employees, partners, representatives, or
controlling persons and shall survive the transfer by any Holder of such shares.
 
(b) As a condition to including Registrable Securities in any registration
statement filed pursuant to this Agreement, each Holder agrees to be bound by
the terms of this Section 9 and to indemnify and hold harmless, to the fullest
extent permitted by law, the Company, its directors and officers, and each other
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, against all claims, losses, damages and liabilities (or actions
in respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in registration statement,
prospectus (including a free writing prospectus as defined in Rule 405 of the
Securities Act), offering circular or other document, or any amendment or
supplement thereto, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or that arise out of or based upon any violation (or
alleged violation) by such Holder of the Securities Act, the Exchange Act, any
state securities law or any rule or regulation promulgated under any of the
foregoing applicable to the Holder in connection with any such registration,
qualification or compliance, and will reimburse the Company, such Holders, such
directors, officers, persons, underwriters or control persons for any legal or
any other expenses reasonably incurred in connection with investigating or
defending any such claim, loss, damage, liability or action, as such expenses
are incurred, in each case to the extent, but only to the extent, that such
untrue statement (or alleged untrue statement) or omission (or alleged omission)
is made in such registration statement, prospectus (including a free writing
prospectus as defined in Rule 405 of the Securities Act), offering circular or
other document, or any amendment or supplement thereto, in reliance upon and in
conformity with written information furnished to the Company by such Holder and
stated to be specifically for use therein. In no event shall any indemnity under
this Section 9(b) (aggregated with any amounts paid in contribution pursuant to
Section 9(e)) exceed the net proceeds from the offering received by such Holder.
Such indemnity shall remain in full force and effect, regardless of any
investigation made by or on behalf of the Company or any such director, officer
or controlling person and shall survive the transfer by any Holder of such
shares.
 

8

--------------------------------------------------------------------------------





 
(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action or proceeding involving a claim referred to in this Section
(including any governmental action), such indemnified party shall, if a claim in
respect thereof is to be made against an indemnifying party, give written notice
to the indemnifying party of the commencement of such action; provided that the
failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Section, except to
the extent that the indemnifying parry is actually prejudiced by such failure to
give notice. In case any such action is brought against an indemnified party,
unless in the reasonable judgment of counsel to such indemnified party a
conflict of interest between such indemnified and indemnifying parties may exist
or the indemnified party may have defenses not available to the indemnifying
party in respect of such claim, the indemnifying party shall be entitled to
participate in and to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified parry of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof, unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation. Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent. No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or litigation.
Notwithstanding anything to the contrary set forth herein, and without limiting
any of the rights set forth above, in any event any party shall have the right
to retain, at its own expense, counsel with respect to the defense of a claim.
 
(d) In the event that an indemnifying party does or is not permitted to assume
the defense of an action pursuant to Sections 9(c) or in the case of the expense
reimbursement obligation set forth in Sections 9(a) and (b), the indemnification
required by Sections 9(a) and (b) hereof shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as and
when bills received or expenses, losses, damages, or liabilities are incurred.
 

9

--------------------------------------------------------------------------------





 
(e) If the indemnification provided for in this Section is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage or expense referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall (i) contribute to the amount paid or payable by such indemnified party as
a result of such loss, liability, claim, damage or expense as is appropriate to
reflect the proportionate relative fault of the indemnifying party on the one
hand and the indemnified party on the other (determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission), or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law or provides a lesser sum to the indemnified party
than the amount hereinafter calculated, not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.
 
10. Rule 144. Until the shorter of (a) 24 months following the Closing Date and
(b) the day the Holders no longer own any Registrable Securities, the Company
will use its commercially reasonable best efforts to timely file all reports
required to be filed by the Company after the date hereof under the Securities
Act and the Exchange Act and the rules and regulations adopted by the Commission
thereunder, and if the Company is not required to file reports pursuant to such
sections, it will prepare and furnish to the Holders and make publicly available
in accordance with Rule 144(c) such information as is required for the Holders
to sell shares of Common Stock under Rule 144.
 
11. Miscellaneous.
 
(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York and the United States of
America, both substantive and remedial, without regard to any choice or conflict
of law principles thereof. Any judicial proceeding brought against either of the
parties to this agreement or any dispute arising out of this Agreement or any
matter related hereto shall be brought in the courts of the State of New York,
New York County, or in the United States District Court for the Southern
District of New York and, by its execution and delivery of this agreement, each
party to this Agreement accepts the jurisdiction of such courts. The foregoing
consent to jurisdiction shall not be deemed to confer rights on any person other
than the parties to this Agreement.
 
(b) Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
Permitted Assigns, executors and administrators of the parties hereto. In the
event the Company merges with, or is otherwise acquired by, a direct or indirect
subsidiary of a publicly traded company, the Company shall condition the merger
or acquisition on the assumption by such parent company of the Company’s
obligations under this Agreement.
 
(c) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof.
 

10

--------------------------------------------------------------------------------





 
(d) Notices, etc. All notices or other communications which are required or
permitted under this Agreement shall be in writing and sufficient if delivered
by hand, by facsimile transmission, by registered or certified mail, postage
pre-paid, by electronic mail, or by courier or overnight carrier, to the persons
at the addresses set forth below (or at such other address as may be provided
hereunder), and shall be deemed to have been delivered as of the date so
delivered:
 
If to the Company to:
 
Foothills Resources, Inc.
4540 California Avenue, Suite 550
Bakersfield, California 93309
Phone: (661) 716-1320
 
Fax: (661) 716-1340
 
with copy to:
 
McGuireWoods LLP
1345 Avenue of the Americas
New York, New York 10105
Attn: Louis W. Zehil
Phone: (212) 548-2138
 
Fax: (212) 548-2175
 
If to TARH:
 
TARH E&P Holdings, LP
98 San Jacinto Blvd., Suite 800
Austin, Texas 78701
Attn: David E. Honeycutt, President
Phone: (512) 480-8700
Fax:  (512) 480-8732


 
or at such other address as any party shall have furnished to the other parties
in writing.
 
(e) Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Holder, upon any breach or default of the Company under
this Agreement, shall impair any such right, power or remedy of such Holder nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereunder
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
Holder of any breach or default under this Agreement, or any waiver on the part
of any Holder of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement, or by law or otherwise
afforded to any holder, shall be cumulative and not alternative.
 

11

--------------------------------------------------------------------------------





 
(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument. In the
event that any signature is delivered by facsimile transmission, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.
 
(g) Severability. In the case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
(h) Amendments. The provisions of this Agreement may be amended at any time and
from time to time, and particular provisions of this Agreement may be waived,
with and only with an agreement or consent in writing signed by the Company.
 


 

12

--------------------------------------------------------------------------------



This Registration Rights Agreement is hereby executed as of the date first above
written.
 


 



 
FOOTHILLS RESOURCES, INC.
 
 
     
 
 
By:  /s/ Dennis B. Tower                   
 
Name: Dennis B. Tower
 
Its:  Chief Executive Officer
 
 
             
TARH E&P HOLDINGS, L.P.
 
 
     
 
 
By:  /s/ David E. Honeycutt              
 
Name: David E. Honeycutt
 
Its: President







13

--------------------------------------------------------------------------------

